DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 11/16/2021.  Claims 1, 3-11, 13-17, 19, and 20 are presently pending in this application. 
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. The applicant argues that claims 1, 16, and 19 meet the written description requirement because the negative and/or opposite of “substantial alignment” is clearly defined in the specification by referencing page 8, ll 1-5 of the applicant’s specification. The Office respectfully disagrees. The previous Office action referenced the same content of the applicant’ specification which does not make clear in the claim which positioning the walls of the ribs are and that the negative limitation or exclusionary provision must have basis in the original disclosure. The mere absence of positive recitation is not basis for an exclusion. Substantial alignment is defined to mean “positioned in full alignment, offset slightly distally, or offset slightly proximally but “not in substantial alignment” is not explicitly defined. See MPEP 2173.05(i). Therefore the rejection of the claims will be maintained. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 3-11, 13-17, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In particular the claim language “not in substantial alignment” in independent claims 1, 16, and 19 fail to meet the written description requirement within the specification. The negative and/or opposite of “substantial alignment” is not clearly defined nor stated within the specification. Additionally, “substantial alignment” is granted the definition of “close proximity… full alignment, offset slightly distally, or offset slightly proximally” (see applicant’s specification, [0039]), which does not make clear in the claim which positioning these the walls of the ribs are in. It is noted that any negative limitation or exclusionary provisions must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion. See MPEP 2173.05(i). 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, 13-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claims 1, 16, and 19 the claim language “not in substantial alignment” renders the scope of these claims indefinite because it is not clear through the scope of the disclosure what “not in substantial alignment” is defined as there is no clear opposite definition of “of full alignment, offset slightly distally, or offset slightly proximally” when it is not clear which of these conditions that clip of the claim is in. Appropriate correction is required.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                  

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771